Order entered November 13, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00387-CR
                                     No. 05-15-00999-CR

                              PEDRO FIGUEROA, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F13-54250-N, F13-54929-N

                                          ORDER
       The Court GRANTS appellant’s motion to reset the due date for his brief. We ORDER

appellant to file his brief within THIRTY DAYS of the date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE